Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melville (5,461,793) in view of Piasse et al (2010/0114521).
The device as claimed is substantially disclosed by Melville with a self-centering insert having a centerline; and a laser beam emitter 9 attached to the self-centering 
Piasse et al teaches using expandable bellows 716 to center an item in a hole.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the centering arms of Melville with expandable bellows as taught by Piasse et al as an alternative means to center a device in a hole.

Claims 1, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melville (5,461,793) in view of Tanay (8,806,764).
The device as claimed is substantially disclosed by Melville with a self-centering insert having a centerline; and a laser beam emitter 9 attached to the self-centering insert, wherein the laser beam emitter is configured to emit a laser beam having an axis that is concentric to the centerline of the self-centering insert, but lacks the self-centering insert comprises a tubular structure capable of radially expandable bushing, in claim 5 specifically expandable collet, and in claim 21 the self-centering insert comprising first and second wedges.
Tanay teaches using expandable bellows 132, 320 to center an item in a hole using a wedge insert 330 to expand the collett.  Therefore, it would have been obvious .

Allowable Subject Matter
Claims 6-20 are allowed.

Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.  The argument with respect to claim 1 is persuasive with respect to the Melville reference alone, however, the rejection of old claim 3 is applicable to amended claim 1 since the limitations added to claim 1 are similar to old claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855